Filed with the Securities and Exchange Commission on January 30, 2015 1933 Act Registration File No.333-194652 1940 Act File No. 811- 22951 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 4 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 5 [ X ] (Check appropriate box or boxes.) FUNDX INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 2020 East Financial Way, Suite 100 Glendora CA91741 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Jason Browne FundX Investment Group 235 Montgomery Street, Suite 1049 San Francisco, CA 94101 (Name and Address of Agent for Service) Copy to: Steven G. Cravath, Esq Cravath & Associates, LLC 19809 Shade Brook Way Gaithersburg, MD 20879 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 4 to the Registration Statement of the FundX Investment Trust is being filed to respond to SEC staff comments and to make other permissible changes under Rule 485(b) of the Securities Act of 1933, as amended. FundX Investment Group FundX Upgrader Fund – FUNDX FundX Flexible Income Fund – INCMX FundX Conservative Upgrader Fund – RELAX FundX Aggressive Upgrader Fund – HOTFX FundX Tactical Upgrader Fund – TACTX FundX Flexible Total Return Fund (formerly known as the “ FundX Tactical Total Return Fund”) – TOTLX Prospectus These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. January 30, 2015 Table of Contents - Prospectus Table of Contents SUMMARY SECTION SUMMARY SECTION 1 This important section summarizes the Funds’ investments, risks, fees and past performance. FundX Upgrader Fund 1 FundX Flexible Income Fund 6 FundX Conservative Upgrader Fund 11 FundX Aggressive Upgrader Fund 17 FundX Tactical Upgrader Fund 23 FundX Flexible Total Return Fund 29 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS 35 This section provides details about the Funds’ investment strategies and risks. Investment Objectives 35 Principal Investment Strategies 35 Additional Information about the FundX Upgrader Funds’ Investments 37 Principal Risks 38 Portfolio Holdings Information 42 MANAGEMENT OF THE FUNDS MANAGEMENT OF THE FUNDS 43 Review this section for information about the organizations and people who oversee the Funds. Investment Advisor 43 Fund Expenses 44 Service Fees and Other Third Party Payments 44 The Trust 44 Portfolio Managers 45 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 46 This section explains how shares are valued and how to purchase and sell shares. Pricing Fund Shares 46 Fair Value Pricing 46 Buying Fund Shares 46 Selling (Redeeming) Fund Shares 50 Account and Transaction Policies 52 How to Exchange Fund Shares 54 DISTRIBUTIONS AND TAXES DISTRIBUTION AND TAXES 54 This section generally describes when you may receive dividend distributions and the tax consequences. Dividends and Distributions 54 Taxes 55 FINANCIAL HIGHLIGHTS INDEX DESCRIPTIONS 56 Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 57 PRIVACY NOTICE INSIDE BACK COVER Table of Contents - Prospectus SUMMARY SECTION FundX Upgrader Fund Investment Objective The FundX Upgrader Fund (“Upgrader Fund”) seeks to maximize capital appreciation over the long term without regard to income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Upgrader Fund. FundX Upgrader Fund* Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Redemption Fee None Exchange Fee None Maximum Account Fee None Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 0.26% Acquired Fund (Underlying Fund) Fees and Expenses(2) 0.73% Total Annual Fund Operating Expenses 1.99% Expense Reduction/Reimbursement -0.01% Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement(3) 1.98% FundX Investment Group (the “Advisor”) has contractually agreed to reduce its fees and/or pay the Upgrader Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement for shares of the Upgrader Fund to 1.25% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until January 31, 2016.A reimbursement may be requested by the Advisor for fee reductions and/or expense payments made in the prior three fiscal years if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the Expense Cap.To the extent that the Fund incurs expenses excluded from the Expense Cap, net operating expenses of the Fund may be higher than the Expense Cap.The Expense Cap may be terminated at any time after January 31, 2016, by the Trust’s Board of Trustees upon 60-day notice to the Advisor, or by the Advisor with the consent of the Board. The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Additionally, U.S.Bancorp Fund Services rebates a portion of fees from certain Underlying Funds for processing transactions.If such amounts were reflected in this table, the Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement would have been 1.95%. (*)
